People v Maldonado (2018 NY Slip Op 06033)





People v Maldonado


2018 NY Slip Op 06033


Decided on September 12, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 12, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
JOHN M. LEVENTHAL
VALERIE BRATHWAITE NELSON, JJ.


2003-04314
2003-08947

[*1]The People of the State of New York, respondent,
vAngel Maldonado, appellant. (Ind. Nos. 2340-09, 891-01)


Angel Maldonado, Ocala, Florida, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.
Laurette D. Mulry, Riverhead, NY (Louis E. Mazzola of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 8, 2005 (People v Maldonado, 21 AD3d 430), affirming two judgments of the County Court, Suffolk County, both rendered April 25, 2003.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, LEVENTHAL and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court